DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement filed 03/03/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
No explanation of relevance was provided for the Chinese Patent Office action issued 01/19/2022.


 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 13 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite “an anionic surfactant chemical”.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the referenced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

Claims 1, 5-6, 13 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some surfactant chemicals, does not reasonably provide enablement for non-specified surfactant chemical.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The applicants previously amended the claims to recite that “particles are formed in the cleaning solution”.
The original disclosure fails to support the entire scope of the referenced limitation.
It is noted that the original disclosure recites only `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` as a surfactant chemical.
The specification merely states: “A chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` is provided as the surfactant chemical. Unlike this, if the surfactant chemical contains a surfactant and is mixed with pure water, various kinds of chemicals that form particles may be provided.”
The specification neither identify the chemical, which is referenced as `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.`, nor provides what other chemicals can be used.
The claims are of a very broad scope. The claims do not specify what is referenced as “an anionic surfactant chemical”.
The specification does not provide any working example. The specification merely states that “A chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` is provided as the surfactant chemical.” However, no working example with either the referenced chemical or any other chemical is provided.
The invention is in the field of the chemistry of solutions and surfactants, which has low predictability.
The specification does not provide any guidance with respect to the other surfactant chemicals that can be used. There is no guidance regarding the chemicals that form particles that can be used.
The state of the art does not teach, which other chemicals except for `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` can be used.
An ordinary artisan would have to perform a waste amount of undue experimentation to determine the other chemicals. 
An ordinary artisan would not be able to use the invention without performing huge amount of undue experimentation to use the invention based on the content of the disclosure. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 19 fail to further limit the subject matter of the claim upon which they depend. The limitations recited by the referenced claims are already recited by the parent claims 1 and 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 6,066,606).
 Lu et al teach a method for preparing and testing cleaning solutions.
The method comprises mixing a surfactant with water at temperatures below 30 degree C to obtain a solution of the surfactant and to determine the cloud point of the surfactant.
The mixing is conducted at a mixing space.

The method also comprises mixing the surfactant and water until the surfactant is dissolved.
The method also comprises mixing water and the surfactant and cooling the solution of the surfactant to temperatures 20 degree C and below to determine the cloud point (forming particles) of the surfactant which is 20 C and below. 
See entire document, especially the disclosure at column 9, lines 25-67.
It would have been obvious to an ordinary artisan at the time the invention was filed to conduct mixing a surfactant with water in Lu et al at temperatures below 30 degree C to obtain the solution and to cool the solution of the surfactant to temperatures 20 degree C and below to determine the cloud point of the surfactant which is expected to be in the range in-between above and below 20 C to determine the cloud point of the surfactant in order to find a suitable surfactant for the application.

Lu et al do not specifically exemplify the first temperature is in the range 25-27 C.
However, Lu et al teach mixing at the temperature of below 30C, which includes and encompasses the claimed 25-27C.
It has been hold that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The applicants have not showed any criticality of the range 25-27C.
It has been hold that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Lu et al do not specifically exemplify the second temperature in the range 17-19C.
However, Lu et al teach cooling to the temperature 20C and further cooling to the temperature below 20C. Such clearly encompasses the claimed 17-19C.
It is again noted that it has been hold that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Lu et al do not define the size of the formed particles.
But since Lu et al teach visually observing the formed particles it would have been obvious to conduct heating and/or cooling in the method of Lu et al till the particles would be of the sufficient sized to be clearly seen.

As to claims 5 and 18:
Lu et al do not teach the time required for dissolution of the surfactant. Lu et al require dissolution of the surfactant.
It would have been obvious to an ordinary artisan at the time the invention was filed to find a time needed for stirring and mixing until the surfactant is completely dissolved to ensure proper dissolution of the surfactant by routine experimentation.

Response to Arguments

The Declaration of Tae-Keun Kim under 37 CFR 1.132 filed 05/23/2022 is insufficient to overcome the rejection of claims 1, 5-6, 13 and 18-19 based upon Lu et al (US 6,066,606) as set forth in the last Office action because of the following.
First, the Declaration is not commensurate in scope with the claims.
The Declaration provides data for forming and removal of non-specified particles in a non-specified cleaning solution.
Thus, the Declaration is not commensurate in scope with the claims.
Second, the Declaration does not show any unexpected results achieved by the invention.
The Declaration merely shows that the particles of the size bigger than 26 microns are better removed by a filter of 26 microns. Would have been reasonably expected by an ordinary artisan since the filter is specifically designed for the removal of particles 26 microns and bigger.
Third, the data shown on Figure 3 of the Declaration could not be properly evaluated since it is not clear from the Figure which line is referenced as a red line, which line is referenced as a green line, and which line is referenced as a black line.


Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
In response to the rejection made under 35 USC 112(a) the applicants state that they obviated the rejection by amending the claims to recite “an anionic surfactant chemical”. The applicants also allege the following: “A person skilled in the art would know the surfactant chemical for manufacturing s chemical cleaning solution that cleans a wafer is an anionic surfactant chemical. For example, the  `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.`”.
This is nor persuasive.
First, the disclosure of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` does not support the recitation of “an anionic surfactant chemical”.
Second, it has been held that the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).

The applicants allege that the amended claims correspond to the requirements of 35 USC 112.
This is not persuasive for the reasons presented in the rejections above.
The claims are not enabled for the entire scope.

It is again noted that the claims are not limited to any specific chemical.
Further, the specification merely states: “A chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` is provided as the surfactant chemical. Unlike this, if the surfactant chemical contains a surfactant and is mixed with pure water, various kinds of chemicals that form particles may be provided.”
The specification neither identify the chemical, which is referenced as `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.`, nor provides what other chemicals can be used.
The claims are of a very broad scope. The claims do not specify what is referenced as “a surfactant chemical”.
The specification does not provide any working example. The specification merely states that “A chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` is provided as the surfactant chemical.” However, no working example with either the referenced chemical or any other chemical is provided.
The invention is in the field of the chemistry of solutions and surfactants, which has low predictability.
The specification does not provide any guidance with respect to the other surfactant chemicals that can be used. There is no guidance regarding the chemicals that form particles that can be used.
The state of the art does not teach, which other chemicals except for `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` can be used.
An ordinary artisan would have to perform a waste amount of undue experimentation to determine the other chemicals. 
An ordinary artisan would not be able to use the invention without performing huge amount of undue experimentation to use the invention based on the content of the disclosure. 
Further, a trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Thus, while the claims may be enabled for some not specified chemicals, the claims are not enabled for the entire scope of the claims.

With respect to the rejection over Lu et al the applicants allege unexpected results achieved by the claimed invention.


The applicants rely on the Declaration of Declaration of Tae-Keun Kim under 37 CFR 1.132 filed 05/23/2022.
The referenced Declaration is insufficient to overcome the rejection of claims 1, 5-6, 13 and 18-19 based upon Lu et al (US 6,066,606).
First, the Declaration is not commensurate in scope with the claims.
The Declaration provides data for forming and removal of non-specified particles in a non-specified cleaning solution.
Thus, the Declaration is not commensurate in scope with the claims.
Second, the Declaration does not show any unexpected results achieved by the invention.
The Declaration merely shows that the particles of the size bigger than 26 microns are better removed by a filter of 26 microns. Would have been reasonably expected by an ordinary artisan since the filter is specifically designed for the removal of particles 26 microns and bigger.
Third, the data shown on Figure 3 of the Declaration could not be properly evaluated since it is not clear from the Figure which line is referenced as a red line, which line is referenced as a green line, and which line is referenced as a black line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711